EvaNS, J.
(After stating the facts.) The defendant in fi. fa., and the claimant Sustained the relation of husband and wife. The cotton levied on was produced on the claimant’s land. The chief part of the labor in making the crop, of which the property levied, on was a part, was performed by claimant and her children. The bare fact that the husband assisted in making the crop gave him no-proprietary interest in it. If a husband debtor employs his labor-on homestead land, or in connection with the exempt personalty,, what his labor produces inures to the homestead beneficiaries. Wade v. Weslow, 62 Ga. 564; Kupferman v. Buckholts, 73 Ga. 778. A. husband, acting bona fide, may become the creditor of his wife for-services, by contract express or implied; and if he be such creditor,, his creditors have their remedy against her by garnishment. Keller v. Meyer, 55 Ga. 409. But the debtor can not be forced to apply his. labor to the extinguishment of his creditor’s claim; there is no way-of reaching it. King v. Skellie, 79 Ga. 151; Kiser v. Dozier, 102 Ga. 434. There is nothing in the record to even intimate that the-wife rented the land to the husband, or that he was in any wise the-owner of the crop produced on the land. We can see no objection, in law or in morals to an insolvent husband contributing his labor or that of his minor children.in assisting his wife to make her-separate estate productive. The income would belong to the wife;, and at most, the husband’s creditors would only be entitled to reach what, if anything, might be due the husband for his services, by-process of garnishment. Certainly the crop grown on her land would not be subject to an execution against her husband. No-fraud or collusion between the husband and the wife is even suggested; and the verdict was clearly contrary to the evidence and. should have been set aside in the certiorari proceeding. The jury was not at liberty to arbitrarily disregard the testimony of the.claimant’s witnesses, who stood unimpeached, upon the bare sus*523picion that they had testified falsely. Seaboard Air-Line Ry. v. Walthour, 117 Ga. 427; M. & B. R. Co. v. Revis, 119 Ga. 332. The facts of this case are altogether different from those appearing in' Crawford v. Kimbrough, 76 Ga. 299, which is relied on by counsel-for the defendant in error; the evidence in that case disclosing that there was collusion between the husband and wife to defraud his creditors, and that there was no merit in the claim interposed by her to the crops levied on. The decision in Sams v. Thompson Hiles Co., 110 Ga. 648. directly supports the ruling now made.

Judgment reversed.


All the Justices concur.